HARWOOD, Presiding Judge.
This appellant was indicted jointly with James David Horton of the offense of transporting prohibited beverages in quantities of five gallons or more.
James David Horton pleaded guilty prior to this trial.
The evidence presented by the State tended to show that this appellant and James David I-Iorton were observed by two officers riding in a car on a highway in Cherokee County. The officers followed the car for some distance, then stopped it and searched it. Thirty gallons of moonshine whiskey were found therein.
The two men were thereupon arrested.
M. C. Delevie, a highway patrolman, and one of the arresting officers, testified that the appellant, and James David Horton, each stated at the time of the arrests that they were each respectively claiming half of the whiskey.
For the defense James David Horton and the appellant testified to the effect that the whiskey belonged exclusively and solely to James David Horton. Each denied that any statement had been made at the time of their arrests that each was claiming half the whiskey.
None of the few rulings by the court in the trial below could be deemed erroneous. Clearly under the State’s evidence the verdict is amply sustained. The doctrine of Dotson v. State, 24 Ala.App. 216, 135 So. 159, based on facts almost identical to the facts in the present case, is so nearly ap plicable that we will not enter into any further discussion.
Affirmed.